Case
 Case1:18-mj-01064-DML
      1:18-mj-01064-DML Document
                         Document21-1 Filed05/15/19
                                  22 Filed  05/14/19 Page
                                                      Page11ofof22PageID
                                                                   PageID#:#:68
                                                                              66



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       CAUSE NO. 1:18-mj-01064
                                              )
MICHAEL DALE FLOYD,                           )
                                              )
       Defendant.                             )

                                              ORDER

       This matter is before the Court on the Government’s unopposed motion to extend the

time period in which to return an indictment in this matter.

       Having reviewed the motion, the Court FINDS that a period of delay not to exceed July

17, 2019 is warranted for the reasons stated therein and is thus excludable pursuant to Title 18,

United States Code, Section 3161(h). The Court FINDS that this period of delay is warranted

and results from the fact that the Defendant and the Government are discussing issues of this

case, including a potential resolution of the case prior to indictment.

       For those reasons, the Court FINDS that the ends of justice will be served by granting

this continuance and outweigh the best interests of public and the Defendant in a speedy trial.
Case
 Case1:18-mj-01064-DML
      1:18-mj-01064-DML Document
                         Document21-1 Filed05/15/19
                                  22 Filed  05/14/19 Page
                                                      Page22ofof22PageID
                                                                   PageID#:#:69
                                                                              67



        IT IS THEREFORE ORDERED, that any indictment or information in this cause be filed

by July 17, 2019.   It is further ordered that the period of delay from the filing of the motion to

and including July 17, 2019 be excluded from the Speedy Trial Act computation.




        Date: 5/15/2019                  ____________________________________
DATE:                                       Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana
                                                     United States  Magistrate Judge
                                                     Southern District of Indiana


Distribution to all registered counsel via electronic notification.
